Citation Nr: 1316469	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  09-21 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to service connection for bilateral knee disability.

2.  Entitlement to service connection for sinus disability, to include a sinus-like disability due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had periods of service from November 1999 to November 2001, from June 2004 to December 2005, and from June 2006 to October 2007.  He was awarded the Purple Heart Medal and Combat Action Badge, among other decorations.

This matter came to the Board of Veterans' Appeals (Board) from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in May 2011 for further development.  With regard to the sinus disability issue, a review of the record shows that the RO has complied with all remand instructions by obtaining all medical records from Mountain Home VA Medical Center dated April 30, 2009 onward, affording the Veteran VA examinations and issuing a supplemental statement of the case.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Although the appeal also originally included the issues of service connection for traumatic brain injury (TBI) and left ear hearing loss, these benefits were granted by a Decision Review Officer (DRO) rating decision in September 2012, and are therefore no longer in appellate status.  Additionally, the appeal further included entitlement to an initial compensable rating for right ear hearing loss.  By DRO decision in September 2012, a separate evaluation for right ear hearing loss was discontinued effective August 15, 2011, and is now evaluated as bilateral hearing loss effective from that date.  	

The bilateral knee disability issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

There is no current medical diagnosis of sinus disability, nor is there objective evidence of signs and symptoms of sinus-like disability.


CONCLUSION OF LAW

Sinus disability (to include an undiagnosed disability manifested by sinus symptomatology) was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in October 2007.  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.
                                                                           
The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

VA has obtained service and VA treatment records; reviewed Virtual VA records; assisted the Veteran in obtaining evidence; and afforded the Veteran VA examinations in June 2011 and August 2011.  In a statement received in October 2012, the Veteran's representative stated that there was no additional evidence to submit and asked that the Board proceed with appellate review.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the sinus disability issue at this time.

Laws and Regulations

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  Consideration of a veteran's claim under this regulation does not preclude consideration of entitlement to service connection on a direct basis.

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not limited to, muscle pain, joint pain, signs or symptoms involving the respiratory system, and cardiovascular signs or symptoms.  See 38 C.F.R. § 3.317(b).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).


Analysis

At an August 2010 hearing before the Board at the RO, the Veteran testified that sinus disability began during his first tour in service.  

Service treatment records show that in March 2001, the Veteran complained of a cold, aches, headache and dizziness.  Sinus headaches were noted.  He was given a diagnosis of sinus headaches.  On an August 2001 visual checkup, the Veteran marked the appropriate box to deny a past/current history of sinus problems.  

On an April 2004 entrance examination (for his second period of service), clinical evaluation of the sinuses was normal and only defective vision was noted.  On August 2004 and October 2004 pre-deployment health assessments, the Veteran stated that his general health is "Very Good" and "Excellent", respectively.  On a health questionnaire for dental treatment signed in July 2005, the Veteran did not mark the appropriate box to indicate that he had "Sinus Disease."  On a September 2005 post-deployment health assessment, the Veteran reported that his general health is "Very Good".  The Veteran marked the appropriate circle to deny past/current symptoms of chronic cough, runny nose and headaches; and to confirm exposure DEET insect repellent applied to skin, pesticide-treated uniforms, pesticide strips, smoke from oil fire, smoke from burning trash or feces, vehicle or truck exhaust fumes, sand/dust, and JP8 or other fuels.  On an October 2005 report of medical assessment, the Veteran marked the appropriate box to indicate that compared to his last medical assessment/physical examination, his overall health is the same.  When asked if he had any injury/illness while on active duty for which he did not seek medical attention, the Veteran listed only back, shoulder and knee problems.  On a November 2005 initial medical review-annual medical certificate, the Veteran marked the appropriable boxes to deny any medical/dental problems at the time and since his last examination.  He also denied (by checking the appropriate box) being treated since his last periodic examination.  

On a health questionnaire for dental treatment signed in June 2006 (during his third period of service), the Veteran did not mark the appropriate box to indicate that he had "Sinus Disease."  In a July 2006 pre-deployment health assessment, the Veteran reported that his health in general was very good.  In a September 2007 report of medical assessment, the Veteran reported problems with his knees and back; and there was no mention of any sinus disability.       
 
At the August 2010 hearing before the Board at the RO, the Veteran testified to having sinus trouble during his first tour.  He stated that he did not seek treatment for this because as a team leader, he wanted to set an example of not going to sick call for "every little problem".

The Veteran was also afforded a VA examination in August 2011 for sinus disability.  After interviewing and examining the Veteran, and after reviewing the Veteran's treatment records, the VA examiner noted that the Veteran was hospitalized once in service.  In December 1999, the Veteran had upper respiratory infection in which he experienced fever and elevated white blood count.  Symptoms cleared when treated with an antibiotic.  The VA examiner noted that there were no specific findings related to the sinuses or nose at that time.  The Veteran reported exposure to a number of irritants and toxins during service in Iraq.  He denied having significant problems with nasal congestion, blockage or recurrent infections since that time.  He had some occasional nasal congestion, but nothing that required specific treatment.  He did not have problems with purulent discharge or dyspnea, facial pain or headaches.  The VA examiner reviewed a June 2011 sinus computed tomography (CT) scan and noted a 1 centimeter soft tissue density in the floor of the right maxillary sinus as compatible with an asymptomatic mucous retention cyst.  He noted no evidence or any chronic sinusitis or acute sinusitis on the CT scan. 

Upon physical examination, nasal appearances were normal and the nose was symmetrical.  He noted adequate nasal airway.  There was no purulence in the nose, and no polyps.  Nasal airway was clear.  The nasopharynx, oropharynx, hypopharynx and larynx were all clear with no lesions, growths or tumors and no sign of active infection or inflammation.  The VA examiner found no evidence of any chronic sinusitis or any findings indicating any exposure to irritants during active duty service to have caused any permanent disability.  He opined that it is less likely than not that any exposure to irritants during service caused any residual disability. 

Based on the competent medical evidence of record, the Board must conclude that the Veteran does not have sinus disability.  As a result, service connection on a direct basis is not warranted.  The United States Court of Appeals for Veterans Claims (Court) has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board acknowledges the Veteran's assertion that his sinus problem is a result of inhaling toxins during his service in the Persian Gulf.  However, service connection under an undiagnosed illness theory of entitlement is also not warranted.  The VA examination does not show any objective evidence of signs or symptoms of any sinus-like disability.    
   
After thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination in this case.  38 U.S.C.A. § 5107(b).  The weight of the evidence is against the Veteran's claims.


ORDER

Entitlement to service connection for sinus disability is not warranted.  To this extent, the appeal is denied. 


REMAND

After reviewing the report of the June 2011 knee examination in light of VA treatment records obtained as a result of the prior remand, the Board believes clarification is necessary.  Specifically, it is not clear that the VA examination was based on consideration of the April 2009 left knee procedure which included removal of a foreign body.  The VA treatment records also include a number of references to knee arthralgia.  In order to afford the Veteran every consideration, additional development is necessary with regard to the knees. 

Accordingly, the case is hereby REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA knee examination.  It is imperative that the claims file be made available to the examiner for review.  All current bilateral knee disorders diagnosed should be clearly set forth.  The examiner should specifically comment on the April 2009 left knee procedure. 

As to any bilateral knee disorders diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such disorder is causally related to service.  A rationale should be furnished with reference to pertinent evidence. 

In the event the Veteran fails to report for the examination, the claims file should nevertheless be forwarded to a VA examiner for discussion of the significance of the April 2009 left knee procedure. 

2.  After completion of the above, the RO should review the expanded record and determine if service connection is warranted for either or both knees.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


